Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 & 08/20/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamata et al. (U.S. 2013/0088237 A1).

Regarding claim 1,  Kamata disclose a voltage measurement device A as seen in Fig. 1 below & par. 0020 comprising:
a plurality of voltage detection circuits 1A-1D which measure cell voltages of a plurality of cells C connected in series via a series of 4 blocks B1-B4 as seen in Fig. 1 (see par. 0021), wherein each of the plurality of voltage detection circuits 1A-1D includes:
a communication end information holding circuit which holds communication end information specifying (see par. 0024), as at least one communication end position, at least one of the plurality of voltage detection circuits 1A-1D (see pars. 0022-0023, wherein detection circuit 1D through the SPI communication line L1 “first communication line” for communicating using an SPI “Serial Peripheral Interface” which is one clock synchronous communication mode, and is connected to the micro-controller 3 on the low-voltage side through a UART communication line L2, second communication line, for communicating using a UART, Universal Asynchronous Receiver Transmitter, which is one clock asynchronous communication mode); and
a communication control circuit 2-3 & E which controls transfer for sending a communication command (see pars. 0031-0032, wherein the micro-controller 3 on the low-voltage side transmits a command for instructing the voltage detection circuit 1A to detect a voltage through the UART communication line L2 to the micro-controller 2 on the high-voltage side) received from a preceding voltage detection circuit located at a preceding stage to a next voltage detection circuit located at a next stage, according to the communication end information (see pars. 0022, wherein the voltage detection circuits 1A, 1B, 1C, and 1D are connected to each other in a daisy-chain manner, and the foremost-stage voltage detection circuit 1D is connected to the micro-controller 2 on the high-voltage side through an SPI communication line L1).

    PNG
    media_image1.png
    517
    737
    media_image1.png
    Greyscale

Regarding claim 16,  Kamata disclose a voltage detection circuit  A included in a plurality of voltage detection circuits 1A-1D included in a voltage measurement device which measures C connected in series via a series of 4 blocks B1-B4 as seen in Fig. 1 (see par. 0021), wherein each of the plurality of voltage detection circuits 1A-1D comprising:
a communication end via L1 & L2 connection with circuits 2-3 & E information holding circuit which holds communication end information specifying (see par. 0024), as at least one communication end position, at least one of the plurality of voltage detection circuits 1A-1D (see pars. 0022-0023, wherein detection circuit 1D through the SPI communication line L1 “first communication line” for communicating using an SPI “Serial Peripheral Interface” which is one clock synchronous communication mode, and is connected to the micro-controller 3 on the low-voltage side through a UART communication line L2, second communication line, for communicating using a UART, Universal Asynchronous Receiver Transmitter, which is one clock asynchronous communication mode); and
a communication control circuit 2-3 & E which controls transfer for sending a communication command (see pars. 0031-0032, wherein the micro-controller 3 on the low-voltage side transmits a command for instructing the voltage detection circuit 1A to detect a voltage through the UART communication line L2 to the micro-controller 2 on the high-voltage side) received from a preceding voltage detection circuit located at a preceding stage to a next voltage detection circuit located at a next stage, according to the communication end information (see pars. 0022, wherein the voltage detection circuits 1A, 1B, 1C, and 1D are connected to each other in a daisy-chain manner, and the foremost-stage voltage detection circuit 1D is connected to the micro-controller 2 on the high-voltage side through an SPI communication line L1).
Regarding claim 17,  Kamata disclose A included in a plurality of voltage detection circuits 1A-1D included in a voltage measurement device which measures C connected in series via a series of 4 blocks B1-B4 as seen in Fig. 1 (see par. 0021), wherein each of the plurality of voltage detection circuits1A-1D: obtains a cell voltage from at least one of the plurality of cells C (via measuring voltage of each cell from block B1-B4, see pars. 0021-0023), as battery information: and controls 2-3 & E transfer for sending a communication command received from a preceding voltage detection circuit located at a preceding stage to a next voltage detection circuit located at a next stage via next operation (see Fig. 2, steps S4-S6), according to communication end information specifying, as at least one communication end position, at least one of the plurality of voltage detection circuits 1A-1D (see Fig. 2 and also pars. 0022-0023 & 0045-0047, wherein detection circuit 1D through the SPI communication line L1 “first communication line” for communicating using an SPI “Serial Peripheral Interface” which is one clock synchronous communication mode, and is connected to the micro-controller 3 on the low-voltage side through a UART communication line L2, second communication line, for communicating using a UART, Universal Asynchronous Receiver Transmitter, which is one clock asynchronous communication mode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata et al. (U.S. 2013/0088237 A1) in view of Fujii (2015/0293178 A1).
As to claim 2,  Kamata fail to disclose wherein the communication control circuit: allows the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit: and prohibits the transfer when the communication end information specifies the voltage detection circuit which includes the communication control circuit.
In related art, US 2015/0293178 to Fujii discloses the communication control circuit: allows the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit: and prohibits the transfer when the communication end information specifies the voltage detection circuit which includes the communication control circuit (see par. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication control circuit taught by Kamata to be allows as well as to prohibits the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit as taught by Fujii as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow or prohibit transfer of a communication command that flows in multiple directions according to communication end information in order for the detection circuit to detect and reduce any occurrence of abnormal current, destruction & malfunction, etc. (see Fujii’s claim 3 &  pars. 0062 & 0065).
As to claim 3,  Kamata disclose wherein the plurality of voltage detection circuits 1A-1D as seen in Fig. 1 are connected in a daisy chain (see pars. 0011 & 0024) to enable communication bi-directionally in a first direction and a second direction which are opposite to each other (see pars. 0022, 0024 & 0052).
Kamata fails to disclose where the communication control circuit controls 2-3 & E whether to allow or prohibit each of the transfer in the first direction and the transfer in the second direction, according to the communication end information.
In related art, US 2015/0293178 to Fujii discloses the communication control circuit controls whether to allow or prohibit each of the transfer in the first direction and the transfer in the second direction, according to the communication end information (see pars. 0031-0032 & 0045-0047).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication control circuit taught by Kamata to be allows as well as to prohibits the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit as taught by Fujii as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow or prohibit transfer of a communication command that flows in multiple directions according to communication end information in order for the detection circuit to detect and reduce any occurrence of abnormal current, destruction & malfunction, etc. (see Fujii’s claim 3 &  pars. 0062 & 0065). 
As to claim 4,  Kamata disclose wherein the communication control circuit 2-3 controls sending of a reply to the preceding voltage detection circuit 1A-1D (see pars. 0022-0024, wherein detection circuit 1D through the SPI communication line L1 “first communication line” for communicating using an SPI “Serial Peripheral Interface” which is one clock synchronous communication mode, and is connected to the micro-controller 3 on the low-voltage side through a UART communication line L2, second communication line, for communicating using a UART, Universal Asynchronous Receiver Transmitter, which is one clock asynchronous communication mode). 
Kamata fails to disclose when the communication command is received from the preceding voltage detection circuit.
In related art, US 2015/0293178 to Fujii discloses the communication command is received from the preceding voltage detection circuit (see pars. 0031-0032 & 0045-0047).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication control circuit taught by Kamata to be allows as well as to prohibits the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit as taught by Fujii as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow or prohibit transfer of a communication command that flows in multiple directions according to communication end information in order for the detection circuit to detect and reduce any occurrence of abnormal current, destruction & malfunction, etc. (see Fujii’s claim 3 &  pars. 0062 & 0065).
As to claim 5,  Kamata disclose further comprising: a controller 2-3 which is connected to a lowermost voltage detection circuit and an uppermost voltage detection circuit among the plurality of voltage detection circuits (see pars. 0023-0024 & as seen in Fig. 1, wherein the communication lines between references 1A & 1B are upper and lower most).
 Kamata fails to disclose sends the communication command, and receives the reply, the lower most voltage detection circuit being located at a lowermost stage; the uppermost voltage detection circuit being located at an uppermost stage.
In related art, US 2015/0293178 to Fujii discloses sends the communication command, and receives the reply, the lower most voltage detection circuit being located at a lowermost stage; the uppermost voltage detection circuit being located at an uppermost stage (see pars. 0031-0032 & 0045-0047).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication control circuit taught by Kamata to be allows as well as to prohibits the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit as taught by Fujii as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow or prohibit transfer of a communication command that flows in multiple directions according to communication end information in order for the detection circuit to detect and reduce any occurrence of abnormal current, destruction & malfunction, etc. (see Fujii’s claim 3 &  pars. 0062 & 0065).
As to claim 6,  Kamata disclose wherein the communication end information includes Upper communication end E information specifying a first communication end position which is included in the at least one communication end position (see pars. 0028-0030 wherein control device E via upper communication end disposed at the outside, and also has a function of executing a predetermined process in accordance with instructions from the higher-order control device E, or transmitting voltage detection data collected from each of the voltage detection circuits 1A, 1B, 1C, and 1D through the micro-controller 2 on the high-voltage side to the higher-order control device E); and a lower communication end via 3 information specifying a second communication end position which is included in the at least one communication end position (see pars. 0031-0033 wherein the micro-controller 3 on the low-voltage side transmits a command for instructing the voltage detection circuit 1A to detect a voltage through the UART communication line L2 to the micro-controller 2 on the high-voltage side. The micro-controller 2 on the high-voltage side transmits the command, received from the micro-controller 3 on the low-voltage side through the UART communication line L2, through the SPI communication line L1 to each of the voltage detection circuits 1A, 1B, 1C, and 1D).
Kamata fail to disclose wherein the communication control circuit controls whether to allow or prohibit the transfer of the communication command that flows in the first direction according to the upper communication end information, and controls whether to allow or prohibit the transfer of the communication command that flows in the second direction according to the lower communication end information.
In related art, US 2015/0293178 to Fujii discloses the communication control circuit controls whether to allow or prohibit the transfer of the communication command that flows in the first direction according to the upper communication end information, and controls whether to allow or prohibit the transfer of the communication command that flows in the second direction according to the lower communication end information (see par. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication control circuit taught by Kamata to be allows as well as to prohibits the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit as taught by Fujii as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow or prohibit transfer of a communication command that flows in multiple directions according to communication end information in order for the detection circuit to detect and reduce any occurrence of abnormal current, destruction & malfunction, etc. (see Fujii’s claim 3 &  pars. 0062 & 0065).
As to claim 7,  Kamata disclose wherein the first direction is a direction in which the communication command flows from the uppermost stage to the lowermost stage when it is assumed that a voltage detection circuit corresponding to a last cell in a negative side among the plurality of cells is located at the lowermost stage and that a voltage detection circuit corresponding to a last cell in a positive side among the plurality of cells is located at the uppermost stage.
As to claim 8,  Kamata disclose wherein the first direction is a direction in which the communication command flows from the lowermost stage to the uppermost stage when it is assumed that a voltage detection circuit corresponding to a last cell in a negative side among the plurality of cells is located at the lowermost stage and that a voltage detection circuit corresponding to a last cell in a positive side among the plurality of cells is located at the uppermost stage.
As to claim 9,  Kamata fail to disclose wherein the communication control circuit selectively switches the following modes: a first operation mode for controlling whether to allow or prohibit the transfer of the communication command that flows in the first direction according to the upper communication end information and controlling whether to allow or prohibit the transfer of the communication command that flows in the second direction according to the lower communication end information and a second operation mode for controlling whether to allow or prohibit the transfer of the communication command that flows in the first direction according to the lower communication end information and controlling whether 5 to allow or prohibit the transfer of the communication command that flows in the second direction according to the upper communication end information.
In related art, US 2015/0293178 to Fujii discloses switches 7 & S of Fig. 2 the following modes: a first operation mode for controlling whether to allow or prohibit the transfer of the communication command that flows in the first direction according to the upper communication end information and controlling whether to allow or prohibit the transfer of the communication command that flows in the second direction according to the lower communication end information (see pars. 0035-0036) and a second operation mode for controlling whether to allow or prohibit the transfer of the communication command that flows in the first direction according to the lower communication end information and controlling whether 5 to allow or prohibit the transfer of the communication command that flows in the second direction according to the upper communication end information. (see pars. 0034 & 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication control circuit taught by Kamata to be allows as well as to prohibits the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit as taught by Fujii as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow or prohibit transfer of a communication command that flows in multiple directions according to communication end information in order for the detection circuit to detect and reduce any occurrence of abnormal current, destruction & malfunction, etc. (see Fujii’s claim 3 &  pars. 0062 & 0065).
As to claim 10,  Kamata fail to disclose wherein, when the communication command received from the preceding voltage detection circuit is a broadcast communication command, the communication control circuit performs, according to the communication end information, control whether to allow or prohibit sending of a reply to the broadcast communication command to the preceding voltage detection circuit. 
In related art, US 2015/0293178 to Fujii discloses the communication command received from the preceding voltage detection circuit is a broadcast communication command, the communication control circuit performs, according to the communication end information, control whether to allow or prohibit sending of a reply to the broadcast communication command to the preceding voltage detection circuit (see pars. 0042-0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication control circuit taught by Kamata to be allows as well as to prohibits the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit as taught by Fujii as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow or prohibit transfer of a communication command that flows in multiple directions according to communication end information in order for the detection circuit to detect and reduce any occurrence of abnormal current, destruction & malfunction, etc. (see Fujii’s claim 3 &  pars. 0062 & 0065).
As to claim 11,  Kamata fail to disclose wherein the communication control circuit: prohibits the sending of the reply to the broadcast communication command when the communication end information does not specify the voltage detection circuit which includes the communication control circuit; and 20 allows sending of the reply to the broadcast communication command when the communication end information specifies the voltage detection circuit which includes the communication control circuit.
In related art, US 2015/0293178 to Fujii discloses the communication control circuit: prohibits the sending of the reply to the broadcast communication command when the communication end information does not specify the voltage detection circuit which includes the communication control circuit; and 20 allows sending of the reply to the broadcast communication command when the communication end information specifies the voltage detection circuit which includes the communication control circuit (see pars. 0031-0032 & 0058-0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication control circuit taught by Kamata to be allows as well as to prohibits the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit as taught by Fujii as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow or prohibit transfer of a communication command that flows in multiple directions according to communication end information in order for the detection circuit to detect and reduce any occurrence of abnormal current, destruction & malfunction, etc. (see Fujii’s claim 3 &  pars. 0062 & 0065).
As to claim 12,  Kamata disclose wherein the communication control circuit 2-3 performs control to cause a dummy reply via receive communication UART to be sent to the next voltage detection circuit when the voltage detection circuit which includes the communication control circuit E is a target of the communication command received from the preceding voltage detection circuit (see par. 0031, wherein the micro-controller 3 on the low-voltage side transmits a command for instructing the voltage detection circuit 1A to detect a voltage through the UART communication line L2 to the micro-controller 2 on the high-voltage side. The micro-controller 2 on the high-voltage side transmits the command, received from the micro-controller 3 on the low-voltage side through the UART communication line L2, through the SPI communication line L1 to each of the voltage detection circuits 1A, 1B, 1C, and 1D). 
As to claim 13,  Kamata disclose when receiving the dummy reply from the preceding voltage detection circuit (see pars. 0023 & 0026, wherein via replying by receive communication UART).
Kamata fails to disclose wherein the communication control circuit E: prohibits sending of the dummy reply to the next voltage detection circuit when the communication end information specifies the voltage detection circuit which includes the communication control device; and allows sending of the dummy reply to the next voltage detection circuit when the communication end information does not specify the voltage detection circuit which includes the communication control device. 
In related art, US 2015/0293178 to Fujii discloses the communication control circuit E: prohibits sending of the dummy reply to the next voltage detection circuit when the communication end information specifies the voltage detection circuit which includes the communication control device; and allows sending of the dummy reply to the next voltage detection circuit when the communication end information does not specify the voltage detection circuit which includes the communication control device (see pars. 0032 & 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication control circuit taught by Kamata to be allows as well as to prohibits the transfer when the communication end information does not specify the voltage detection circuit which includes the communication control circuit as taught by Fujii as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to allow or prohibit transfer of a communication command that flows in multiple directions according to communication end information in order for the detection circuit to detect and reduce any occurrence of abnormal current, destruction & malfunction, etc. (see Fujii’s claim 3 &  pars. 0062 & 0065).
As to claim 14,  Kamata disclose wherein, when the voltage detection circuit 2-3 which includes the communication control device E is located after the voltage detection circuit which is a target of the communication command received from the preceding voltage detection circuit, the communication control circuit performs control to cause a dummy via receive communication UART reply to be sent to either the preceding voltage detection circuit or the next voltage detection circuit (see par. 0031, wherein the micro-controller 3 on the low-voltage side transmits a command for instructing the voltage detection circuit 1A to detect a voltage through the UART communication line L2 to the micro-controller 2 on the high-voltage side. The micro-controller 2 on the high-voltage side transmits the command, received from the micro-controller 3 on the low-voltage side through the UART communication line L2, through the SPI communication line L1 to each of the voltage detection circuits 1A, 1B, 1C, and 1D). 
As to claim 15,  Kamata disclose further comprising: a battery pack B having the plurality of cells C connected in series via a series of 4 blocks B1-B4 as seen in Fig. 1 (see par. 0021). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			June 13, 2022.
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858